 1

 2

 3

 4

 5
                                      UNITED STATES DISTRICT COURT
 6
                                 EASTERN DISTRICT OF CALIFORNIA
 7

 8
         CYNTHIA LEANOS,                                Case No. 1:18-CV-01467-JDP
 9
                         Plaintiff,                     ORDER ON SOCIAL SECURITY APPEAL
10
              v.
11
         COMMISSIONER OF SOCIAL
12       SECURITY,
13                       Defendant.
14

15           Claimant Cynthia Leanos seeks judicial review of a denial by the Social Security

16   Administration (“SSA”) of her application for disability insurance benefits and supplemental

17   security income.1 ECF No. 12. She alleges that: (1) the SSA Administrative Law Judge (“ALJ”)

18   erred in his initial, threshold assessment of the severity of claimant’s carpal tunnel syndrome;

19   (2) the SSA erred by failing to weigh a medical opinion submitted to the Appeals Council

20   (“AC”); and (3) the ALJ erred by failing to consider properly the opinion of a consultative

21   physician, Dr. Cohn. We heard argument from the parties on October 10, 2019. Having

22   reviewed the record, administrative transcript, briefs of the parties, and applicable law, and

23   having considered arguments raised at the hearing, we will remand this matter for further

24   consideration by the ALJ.

25           Claimant argues that the ALJ erred in setting aside her carpal tunnel syndrome at what is

26
27   1
      The parties have consented to entry of final judgment by a U.S. Magistrate Judge under the
     provisions of 28 U.S.C. § 636(c), with any appeal to the U.S. Court of Appeals for the Ninth
28   Circuit.
                                                       1
 1   known as “Step 2” of the five-step disability-determining process—a threshold step at which the

 2   ALJ determines whether an impairment is “severe.” Step 2 “is a de minimis screening device

 3   [used] to dispose of groundless claims.” Webb v. Barnhart, 433 F.3d 683, 687 (9th Cir. 2005)

 4   (internal quotation omitted). “An impairment or combination of impairments may be found “not

 5   severe only if the evidence establishes a slight abnormality that has no more than a minimal effect

 6   on an individual’s ability to work.” Id. at 686. This is a low threshold.

 7          The ALJ recognized that claimant had been diagnosed with carpal tunnel syndrome. AR

 8   103. However, the ALJ found that claimant’s carpal tunnel syndrome was not severe because

 9   claimant did not have a supporting electromyogram/nerve conduction and had not been diagnosed

10   for more than twelve months. Id. The ALJ’s determination that claimant’s carpal tunnel

11   syndrome was not severe was legally erroneous. Claimant was diagnosed and prescribed

12   treatment based upon other medically acceptable clinical diagnostic techniques. See 20 C.F.R. §

13   404.1502; AR 507, 514, 524. Further, the claimant’s diagnosis need not be more than a year old

14   if it was a condition that can be expected to last a year. 20 C.F.R. § 404.1509. The ALJ did not

15   discuss whether claimant’s impairment could be expected to last and evaluated the durational

16   requirement using an incorrect date for diagnosis. See AR 103. Claimant’s carpal tunnel

17   syndrome should have passed the low threshold at Step 2.

18          Even so, SSA argues that the ALJ’s error, if any, is harmless. When an ALJ finds at least

19   one severe impairment and proceeds with the evaluation, there is no reversible error for a failure

20   to find additional severe impairments at step two. See Lewis v. Astrue, 498 F.3d 909, 911 (9th

21   Cir. 2007). In Lewis, the ALJ did not count claimant’s bursitis as a severe impairment at step two

22   but considered the limitations imposed by bursitis at step four. Id. The court found this analysis

23   to be sufficient under the substantial evidence standard and stated that if there were any error, that

24   error would be harmless. Id. In our case, however, the ALJ did not consider claimant’s carpal

25   tunnel syndrome when evaluating claimant’s residual functional capacity. See AR 105-108.

26   Thus, the ALJ’s subsequent analysis did not render his error harmless.

27          We need not reach the other issues raised by claimant. For the reasons stated in this

28   opinion, we remand this case for further consideration by SSA. The clerk of court is directed
                                                        2
 1   (1) to enter judgment in favor of claimant Cynthia Leanos and against defendant Commissioner

 2   of Social Security, and (2) to close this case.

 3
     IT IS SO ORDERED.
 4

 5
     Dated:     March 14, 2020
 6                                                     UNITED STATES MAGISTRATE JUDGE

 7

 8   No. 204.
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
